GATES, J.
On'November 6, 1893, one Eliza Kimberly, being at that time a single woman and a resident of the state of Nebraska, executed her last will and testament by the terms of which, among- other devises and bequests, her real estate in South Dakota was devised to certain relatives. On November 13, 1894, she married Absalom Vandeveer. On February 6, 1893, she departed this life, leaving certain real and personal property in .the state of Nebraska and certain real and personal property in the state of South Dakota. She died without issue and without the issue of any deceased child surviving her. On March 19, 1895, said will was admitted to probate in the county court of Nemaha county, Neb. On June 2, '1896, an authenticated copy of said will was duly admitted to probate in the county court of McCook county, S. D., and letters of administration with the will annexed were issued. On September 27, 1902, Absalom Vandeveer, the surviving husband of testatrix, conveyed to George W. Cornell, the respondent, the undivided half of 320 acres of land in McCook county, S. D., of which the said testatrix died seized, which deed was duly recorded in the office of the register of deeds of said county in the month of October, 1902. In the autumn of 1910, the administrator with .the will annexed filed in the county court of McCook county, S. D., his final account and petition for the final distribution of said estate in accordance with the terms of the last will and testament of said testatrix.
Upon the hearing of said report and petition, respondent appeared And made application to have the undivided half of the South Dakota real estate distributed to himself as the successor in interest of Absalom Vandeveer, the surviving husband of testatrix. This application was denied, and a decree of final distribution was entered in accordance with the petition of the administrator. Respondent Cornell appealed to the circuit court of Mc-Cook county therefrom, and, upon the trial in circuit court, findings of fact and conclusions of law were entered favorable to respondent ■Cornell by which it was found that, by reason of the marriage of the said testatrix after its execution, said last will and testament became, and ever since had been, inoperative, in so far ás by its terms it attempted in any manner to affect the dis*7position of the real property belonging to testatrix situated in the state of South Dakota or its rents, issues, and profits. Judgment was thereupon entered to the effect that respondent Cornell was the owner of the undivided half of said 320 acres of land and of the rents, issues, and profits since the date of his said deed of conveyance, less taxes and other expenses and charges of administration; A motion for a new trial was denied, and from the judgment and order denying a new trial the appeal to this court was taken.
It is the contention of appellants that by reason of the probate of the will in Nebraska and tide probate of the authenticated copy thereof in South Dakota, the said will is conclusively established as a will of real and personal property in South Dakota, and that the right of appellants therein was adjudged and determined, ’and that respondent Cornell cotdd not, at the time of the hearing on final distribution of said estate, be heard to claim that the will was revoked or became inoperative by reason of the marriage of the testatrix subsequent to the time of the execution of her will.
It is the contention of respondent that, so far as the South Dakota real estate was concerned, such marriage revoked the will or caused it to be inoperative, and that the claim of -the respondent to such real estate was asserted in due season.
[i]- Section 1024 of the Revised Civil Code -is as follows: “A will executed by an unmarried woman is revoked by a subsequent marriage, and is not revived by the death of her husband.” The law of this state in regard to the admission of foreign wills to probate is found in sections 52, 53, and 54 of the Revised Probate Code. Section 54 is as follows: “If, on the hearing, it appears upon the face of the record that the will has been proved, allowed and admitted to probate in any other state or territory of the United States, the District of Columbia, or in any foreign country or state, and that it was executed according to the law of the place in which the same was made, or in which the testator was at the time domiciled, or in conformity with the laws of this state, it must be admitted to probate, be certified in like manner according to the facts, and recorded, and have the same force and effect as a zvitt first admitted to probate in this state, and letters testamentary or of administration issued thereon.”
What is the effect of the probate of a domestic will? The *8answer is found in section 50, Rev. Prob. Code. It is an adjudication that the will was duly executed; that the testator was at the time of the execution thereof of sound and disposing mind and not acting under duress, menace, fraud, or undue influence.
Owing to the fact that testatrix left both real and personal property in this state, it is not necessary for us to decide in this case whether the question of the revocation of the will of an unmarried woman by 'her subsequent marriage is also one of -the questions that would be concluded by the probate of a domestic will. In other words, it is not necessary for us to pass upon the meaning of subdivision 4 of section 46 of the Probate Code, which provides that when a domestic will is offered for probate “any other questions substantially affecting the validity of the will must be tried and determined by the court.” For the purposes of this case it is immaterial whether the words in said subdivision “validity of the will” should be interpreted literally, or as the equivalent of “validity of the execution of the will.”
By our statute, section 1090, Civil Code, as well as by universal authority, the personal property of the testatrix in this state must be disposed of in accordance with the law of her domicile, viz.: Nebraska. The words in said section, “except as otherwise provided,” have no application to the matters before us. To hold that the matters in this case are within the exception provided for in said section, as contended by appellants, would amount to a determination that the Legislature of South Dakota had ceded to foreign jurisdictions the power of determining the effect of the laws of South Dakota upon 'South Dakota real estate in the case of foreign wills. If not restricted by the Constitution, the Legislature may have the power to do this. But we cannot decide that it has done so, nor that it has intended to do so. Such an intention should not be presumed in the absence of clear and explicit language indicating the legislative intent. Nelson v. Potter, 50 N. J. Law, 324, 15 Atl. 375.
[2] Therefore, the will, when admitted to probate here, was valid as to such personal property, and as to it the will was not revoked, notwithstanding section 1024, Civil Code. It being valid in part, the county court of McCook county would have been obliged to admit the authenticated copy' to probate, even if a contest could have been made on the. ground of revocation. Even in *9those few states that have a provision similar to our subdivision 4 of section 46, Probate Code, it has been held that the probate is not conclusive as to matters involving a partial revocation of a will. Estate of Pforr, 144 Cal. 121, 77 Pac. 825; Estate of Murphy, 104 Cal. 554, 38 Pac. 543; Toland v. Toland, 123 Cal. 140, 55 Pac. 681. It will be noticed that no grounds of contest or objection to a foreign will are provided by our law, except in the matters specified in section 54, Probate Code. The apparent reasons therefor are shown in the following cases: Clark’s Estate, 148 Cal. 108, 82 Pac. 760, 1 L. R. A. (N. S.) 996, 113 Am. St. Rep. 197, 7 Ann. Cas. 306; State v. District Court, 34 Mont. 96, 85 Pac. 866, 6 L. R. A. (N. S.) 617, 115 Am. St. Rep. 510, 9 Ann. Cas., 418; Martin v. Stovall, 103 Tenn. 1, 52 S. W. 296, 48 L. R. A. 130; Patterson v. Dickinson, 193 Fed. 328, 113 C. C. A. 252.
When the authenticated copy was offered for probate here the situation was precisely the same as if this had been a domestic will, and, by the statute of 'South Dakota, -the will had been revoked as to real property by the marriage of the testatrix, but had not been revoked as to personal property. In such a case the probate of a domestic will could not be the subject of contest on the ground of revocation by marriage. The will would have to be admitted to probate, and the matter of revocation as to real estate, being only a partial revocation of the will, would be a matter for later determination. The disposition of the real estate of the testatrix in South Dakota is governed by the law of this state. The Nebraska courts did not have the power to pass upon this question, and they expressly so held in regard to this very will in the case of Higgins v. Vandeveer, 85 Neb. 89, 122 N. W. 843. Furthermore, in Nebraska upon the probate of a will the only matters in issue are in reference to its execution, and the probate there is conclusive only as to such matters. Cobbey’s Ann. St. 1911, § 5008.
[3] Therefore the will, when admitted to probate here, was invalid as to such real property. The admission of the foreign will to probate not being an adjudication of that question, and there being no other opportunity provided in the Probate Code for raising the question until the final distribution of the estate, we must 'hold that the question as to respondent’s rights in the *10South Dakota real estate was seasonably raised at the time of final distribution.
The judgment and order denying a hew trial are affirmed.